Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 1 of 150 PageID 9




                         COMPOSITE
                         EXHIBIT "A"
   Filing # Case 8:19-cv-01897-JSM-TGW
            80069954                      DocumentPM
                      E-Filed 10/30/2018 02:01:32  1-1 Filed 08/02/19 Page 2 of 150 PageID 10

      FORM 1.997. CIVIL COVER SHEET

      The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
      or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
      Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
      completion.)


           I.          CASE STYLE
                                            IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT,
                                            IN AND FOR HILLSBOROUGH COUNTY, FLORIDA



                                                                           Case No.: _________________
                                                                           Judge: ____________________
      True Investments Inc.
       Plaintiff
                     vs.
      United Specialty Insurance Company
      Defendant


           II.         TYPE OF CASE

                                                                                  ☐    Non-homestead residential foreclosure
                   ☐ Condominium                                                       $250,00 or more
                   ☒ Contracts and indebtedness                                   ☐    Other real property actions $0 - $50,000
                   ☐ Eminent domain                                               ☐    Other real property actions $50,001 - $249,999
                   ☐ Auto negligence                                              ☐    Other real property actions $250,000 or more
                   ☐ Negligence – other
                     ☐     Business governance                                    ☐    Professional malpractice
                     ☐     Business torts                                                ☐      Malpractice – business
                     ☐     Environmental/Toxic tort                                      ☐      Malpractice – medical
                     ☐     Third party indemnification                                   ☐      Malpractice – other professional
                     ☐     Construction defect                                    ☐    Other
                     ☐     Mass tort                                                     ☐      Antitrust/Trade Regulation
                     ☐     Negligent security                                            ☐      Business Transaction
                     ☐     Nursing home negligence                                       ☐      Circuit Civil - Not Applicable
                     ☐     Premises liability – commercial                               ☐      Constitutional challenge-statute or
                                                                                                ordinance
                     ☐     Premises liability – residential
                                                                                         ☐      Constitutional challenge-proposed
                   ☐ Products liability                                                         amendment
                   ☐ Real Property/Mortgage foreclosure                                  ☐      Corporate Trusts
                     ☐     Commercial foreclosure $0 - $50,000                           ☐      Discrimination-employment or other
                     ☐     Commercial foreclosure $50,001 - $249,999                     ☐      Insurance claims
                     ☐ Commercial foreclosure $250,000 or more                           ☐      Intellectual property
                     ☐     Homestead residential foreclosure $0 – 50,000                 ☐      Libel/Slander
                     ☐     Homestead residential foreclosure $50,001 -                   ☐      Shareholder derivative action
                           $249,999
                                                                                         ☐      Securities litigation
                     ☐ Homestead residential foreclosure $250,000 or
                           more                                                          ☐      Trade secrets
                     ☐ Non-homestead residential foreclosure $0 -                        ☐      Trust litigation
                           $50,000
                     ☐ Non-homestead residential foreclosure
                           $50,001 - $249,999




10/30/2018 2:01 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
            Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 3 of 150 PageID 11


                                                       COMPLEX BUSINESS COURT

              This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
              Administrative Order. Yes ☐ No ☒


              III.    REMEDIES SOUGHT (check all that apply):
                        ☒ Monetary;
                        ☐ Non-monetary declaratory or injunctive relief;
                        ☐ Punitive

              IV.     NUMBER OF CAUSES OF ACTION: (              )
                      (Specify)


                      1

              V.      IS THIS CASE A CLASS ACTION LAWSUIT?
                          ☐ Yes
                          ☒ No

              VI.     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                         ☒ No
                         ☐ Yes – If “yes” list all related cases by name, case number and court:




              VII.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                          ☒ Yes
                          ☐ No



      I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
      that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

      Signature s/ Andrew Lee Smith     Jr.    FL Bar No.:   31428
                Attorney or party                                               (Bar number, if attorney)

              Andrew Lee Smith Jr. 10/30/2018
                      (Type or print name)                                         Date




10/30/2018 2:01 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
   Filing # Case 8:19-cv-01897-JSM-TGW
            80069954                      DocumentPM
                      E-Filed 10/30/2018 02:01:32  1-1 Filed 08/02/19 Page 4 of 150 PageID 12



                   IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                           IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                     GENERAL CIVIL DIVISION

             TRUE INVESTMENTS, INC.,                                    CASE NO:
                                                                        DIVISION:
                    Plaintiff,

             v.

             UNITED SPECIALTY INSURANCE
             COMPANY,

                    Defendant.
                                                         /

                                     REQUEST FOR DIVISION ASSIGNMENT

             This is a request based on local Administrative Order(s) for the Clerk of the Court to assign the
             above styled case in the:

             _x_ Tampa Division

             ___ East Division

             ___ Prior Division (Please indicate Case Number and Division of previously filed action:
             _____________)

             I understand that the actual division assignment will be in accordance with the Hillsborough
             County Administrative Orders. If there is no supported request for specific division assignment,
             this action will be assigned a division based on a random and equitable distribution system.

             Name of Attorney: Mark A. Dombrosky, Esquire

             Address: 4725 N. Lois Avenue, Tampa, Florida 33614

             Phone Number: 813-254-1800

             Email Address: mrivera@smithkling.com




10/30/2018 2:01 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
   Filing # Case 8:19-cv-01897-JSM-TGW
            80069954                      DocumentPM
                      E-Filed 10/30/2018 02:01:32  1-1 Filed 08/02/19 Page 5 of 150 PageID 13
                                IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL
                       CIRCUIT OF THE STATE OF FLORIDA, IN AND FOR HILLSBOROUGH COUNTY
                                              CIRCUIT CIVIL DIVISION


       True Investments, Inc.,                               CASE NO.:
      Plaintiff(s)

      VS.                                                    DIVISION:      ____________
      United Specialty Insurance Company,
      Defendant(s)

                                 REQUEST FOR ISSUANCE OF SUMMONS –CIRCUIT CIVIL

      This is a request for issuance of service of process by the Clerk of court as follows:

                                      *PLEASE NOTE THAT A SEPARATE REQUEST
                                    IS REQUIRED FOR EACH PARTY TO BE SERVED*

        Type of Process: (choose one)

                      Initial Summons                  Alias Summons              Pluries Summons
        Type of Summons: (choose one)

        Circuit Court Summons:

        Indicate days to respond        20        30        45    60              Other_____

        Non-Residential Eviction:        Mailing         No Mailing

        Residential Eviction -                 5 day only                5 day with 20 day attached

                     Mailing      No Mailing

       Party information:
       Party To Be Served:

       Name:   United Specialty Insurance Company c/o of Jimmy Patronis
       Address:      200 E. Gaines Street
       City/State/Zip:   Tallahasse, FL 32399

       Email Address to Return Issued Summons:         mrivera@smithkling.com




10/30/2018 2:01 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 6 of 150 PageID 14
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 7 of 150 PageID 15
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 8 of 150 PageID 16
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 9 of 150 PageID 17
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 10 of 150 PageID 18
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 11 of 150 PageID 19
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 12 of 150 PageID 20
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 13 of 150 PageID 21
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 14 of 150 PageID 22
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 15 of 150 PageID 23
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 16 of 150 PageID 24
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 17 of 150 PageID 25
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 18 of 150 PageID 26
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 19 of 150 PageID 27
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 20 of 150 PageID 28
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 21 of 150 PageID 29
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 22 of 150 PageID 30
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 23 of 150 PageID 31
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 24 of 150 PageID 32
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 25 of 150 PageID 33
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 26 of 150 PageID 34
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 27 of 150 PageID 35
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 28 of 150 PageID 36
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 29 of 150 PageID 37
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 30 of 150 PageID 38
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 31 of 150 PageID 39
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 32 of 150 PageID 40
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 33 of 150 PageID 41
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 34 of 150 PageID 42
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 35 of 150 PageID 43
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 36 of 150 PageID 44
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 37 of 150 PageID 45
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 38 of 150 PageID 46
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 39 of 150 PageID 47
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 40 of 150 PageID 48
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 41 of 150 PageID 49
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 42 of 150 PageID 50
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 43 of 150 PageID 51
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 44 of 150 PageID 52
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 45 of 150 PageID 53
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 46 of 150 PageID 54
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 47 of 150 PageID 55
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 48 of 150 PageID 56
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 49 of 150 PageID 57
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 50 of 150 PageID 58
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 51 of 150 PageID 59
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 52 of 150 PageID 60
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 53 of 150 PageID 61
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 54 of 150 PageID 62
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 55 of 150 PageID 63
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 56 of 150 PageID 64
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 57 of 150 PageID 65
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 58 of 150 PageID 66
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 59 of 150 PageID 67
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 60 of 150 PageID 68
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 61 of 150 PageID 69
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 62 of 150 PageID 70
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 63 of 150 PageID 71
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 64 of 150 PageID 72
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 65 of 150 PageID 73
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 66 of 150 PageID 74
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 67 of 150 PageID 75
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 68 of 150 PageID 76
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 69 of 150 PageID 77
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 70 of 150 PageID 78
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 71 of 150 PageID 79
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 72 of 150 PageID 80
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 73 of 150 PageID 81
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 74 of 150 PageID 82
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 75 of 150 PageID 83
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 76 of 150 PageID 84
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 77 of 150 PageID 85
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 78 of 150 PageID 86
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 79 of 150 PageID 87
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 80 of 150 PageID 88
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 81 of 150 PageID 89
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 82 of 150 PageID 90
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 83 of 150 PageID 91
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 84 of 150 PageID 92
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 85 of 150 PageID 93
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 86 of 150 PageID 94
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 87 of 150 PageID 95
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 88 of 150 PageID 96
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 89 of 150 PageID 97
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 90 of 150 PageID 98
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 91 of 150 PageID 99
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 92 of 150 PageID 100
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 93 of 150 PageID 101
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 94 of 150 PageID 102
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 95 of 150 PageID 103
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 96 of 150 PageID 104
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 97 of 150 PageID 105
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 98 of 150 PageID 106
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 99 of 150 PageID 107
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 100 of 150 PageID 108
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 101 of 150 PageID 109
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 102 of 150 PageID 110
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 103 of 150 PageID 111
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 104 of 150 PageID 112
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 105 of 150 PageID 113
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 106 of 150 PageID 114
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 107 of 150 PageID 115
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 108 of 150 PageID 116
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 109 of 150 PageID 117
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 110 of 150 PageID 118
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 111 of 150 PageID 119
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 112 of 150 PageID 120
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 113 of 150 PageID 121
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 114 of 150 PageID 122
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 115 of 150 PageID 123
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 116 of 150 PageID 124
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 117 of 150 PageID 125
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 118 of 150 PageID 126
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 119 of 150 PageID 127
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 120 of 150 PageID 128
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 121 of 150 PageID 129
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 122 of 150 PageID 130
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 123 of 150 PageID 131
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 124 of 150 PageID 132
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 125 of 150 PageID 133
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 126 of 150 PageID 134
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 127 of 150 PageID 135
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 128 of 150 PageID 136
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 129 of 150 PageID 137
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 130 of 150 PageID 138
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 131 of 150 PageID 139
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 132 of 150 PageID 140
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 133 of 150 PageID 141
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 134 of 150 PageID 142
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 135 of 150 PageID 143
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 136 of 150 PageID 144
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 137 of 150 PageID 145
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 138 of 150 PageID 146
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 139 of 150 PageID 147
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 140 of 150 PageID 148
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 141 of 150 PageID 149
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 142 of 150 PageID 150
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 143 of 150 PageID 151
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 144 of 150 PageID 152
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 145 of 150 PageID 153
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 146 of 150 PageID 154
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 147 of 150 PageID 155
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 148 of 150 PageID 156
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 149 of 150 PageID 157
Case 8:19-cv-01897-JSM-TGW Document 1-1 Filed 08/02/19 Page 150 of 150 PageID 158
